 



EXHIBIT 10.30
SEPARATION DEED
     This Separation Deed (“Deed”) is entered into on the 12th day of April,
2007 by and between Boon Heng (Peter) Tan, an individual, (“Executive”) and
Flextronics International Ltd. (“FIL”), Flextronics International Asia-Pacific
Ltd (“Flextronics” or the “Company”) and Flextronics Technology (Singapore) Pte
Ltd. (“Flextronics Singapore”). This Deed is made effective as of the 31st day
of March, 2007.
1. Executive’s Relationship with the Company. Executive acknowledges that he has
been and currently is employed by the Company and by Flextronics Singapore and
he currently serves as President and Managing Director of the Asia operations of
FIL. Executive’s employment with the Company will be terminated effective
June 30, 2007 (“Employment Termination Date”). Between April 1, 2007, and the
Employment Termination Date (the “Transition Period”), Executive will continue
to work for the Company at the express direction of the Chief Executive Officer
of FIL; provided, that Executive agrees that, throughout the Transition Period,
he shall not be authorized to represent the Company, Flextronics Singapore, FIL
or any other affiliate of FIL in any matter, unless expressly authorized in
writing by the Chief Executive Officer of FIL.
Executive has returned or will return by June 30, 2007, to Flextronics all
Flextronics property, including documents, keys, hardware, software, computers,
monitors, telephones, mobile devices, credit cards and any other property of
Flextronics and any information Executive has about FIL’s practices, procedures,
trade secrets, customer lists, or product marketing.
Executive agrees and acknowledges that the restrictive covenants set out in
paragraph 8 of this Deed constitute the main consideration of this Deed.
Executive further agrees that in the event he breaches any of the restrictive
covenants or any part of the restrictive covenant which is sought to be enforced
is found to be unenforceable, he shall not be entitled to any compensation not
yet paid and shall repay to the Company all payments received under paragraph 4.
2. Salary and Benefits.
     a. Salary; Paid Time Off (PTO). Executive will be paid his earned salary
through the Transition Period, in accordance with the Company’s and Flextronics
Singapore’s usual payroll practices. Executive acknowledges and agrees that the
amounts to be paid to Executive on the Employment Termination Date pursuant to
paragraph 4 are also in full satisfaction of any PTO accruing to Executive as of
the Employment Termination Date and that Executive will not be entitled to any
further payments related to PTO.
     b. Healthcare Benefits. Until the Employment Termination Date, Executive
and his family shall continue to be eligible for health insurance in accordance
with the health insurance plan maintained by Flextronics for similarly situated
employees. Flextronics and Executive shall continue to pay the previously agreed
upon respective shares of the premiums for such health care coverage through
deductions from Executive’s base salary paid pursuant to subparagraph (a)

 



--------------------------------------------------------------------------------



 



FLEXTRONICS CONFIDENTIAL
above. Flextronics reserves the right to modify or to cancel such plans at any
time for any reason.
     c. Life and Disability Insurance Plans. Beginning on the Employment
Termination Date, Executive shall not be eligible for life insurance, short-term
disability buy up and/or long term disability benefits.
     d. Car Allowance. Executive’s car allowance will be cancelled on the
Employment Termination Date.
3. Equity Compensation. Executive has been granted stock options and share bonus
awards pursuant to the Flextronics International Ltd. 1993 Share Option Plan;
the Flextronics International Ltd. 2001 Equity Incentive Plan; and the
Flextronics International Ltd. 2002 Interim Incentive Plan (collectively, the
“Share Option and Incentive Plans”) as provided in the applicable option grant
forms issued to Executive pursuant to each of the Share Option and Incentive
Plans and as further amended with regard to certain options as set forth in a
Waiver Letter dated August 1, 2005 (the “Waiver Letter”). The Share Option and
Incentive Plans and Waiver Letter are incorporated herein by reference. Each of
FIL and Executive acknowledges that as of the date of this Deed, no shares in
the capital of FIL have been issued pursuant to the Share Bonus Award Agreements
numbered 028042 and 028043 granted on April 17, 2006 (the “April Awards”). FIL
and Executive hereby agree to cancel the April Awards. Executive acknowledges
and agrees that the remaining unvested shares awarded in the Share Bonus Award
Agreement number 017037 granted on July 1, 2002 (the “July Award”) will not vest
by the terms of the July Award. Executive agrees to release FIL from any claims
arising from and all obligations set forth in each of the April Awards and July
Awards.
Executive’s options that will be vested as of the Employment Termination Date
and the expiration date for each such option are listed on Exhibit A, which is
attached hereto and incorporated herein by reference. Executive acknowledges
that he is not entitled to any additional grants of stock options or share bonus
awards in his capacity as an employee of FIL, the Company or Flextronics
Singapore or as a director of any subsidiary of FIL.
4. Deferred Compensation.
     a. Deferred Bonus Plan Vesting Acceleration; Holdback. Executive was
awarded a deferred bonus of US$3,200,000 in return for services to be performed
in the future subject to the terms and conditions outlined in a Letter Agreement
dated as of July 13, 2005 by and between the Company and Executive (the
“Deferred Bonus Plan”). The deferred bonus for Mr. Tan was credited to a
brokerage account. The Company and Executive agree that in consideration for
Executive’s compliance with paragraph 8 during the
Non-Solicitation/Non-Competition Period, the Company hereby agrees to amend the
terms and conditions of the Deferred Bonus Plan to accelerate the vesting of the
Deferred Bonus Plan, which would otherwise terminate unvested as of the
Employment Termination Date as follows:
          (i) Executive will be entitled to one hundred percent (100%) of the
balance in the Deferred Bonus Plan on the Employment Termination Date, less
US$1,000,000 (the

2



--------------------------------------------------------------------------------



 



FLEXTRONICS CONFIDENTIAL
“Holdback”). The total balance of the Deferred Bonus Plan as of the Employment
Termination Date less the Holdback is referred to as the “Initial Installment”.
          (ii) Subject to the Company’s confirmation that Executive is in
compliance with paragraph 8 below during the Non-Solicitation/Non-Competition
Period, the Holdback will be released as follows: US$500,000 will be vested and
paid to Executive on June 30, 2008 and the remaining Holdback account balance
will be vested and paid to Executive on June 30, 2009.
     b. Investment of Initial Installment; Mechanics for Transferring Initial
Installment; Retention and Investment of Holdback. Executive will be entitled to
direct the investment of the Initial Installment amount in the brokerage account
in which it is currently held commencing on the date of this Separation Deed.
The Initial Installment will be transferred to Executive on the Employment
Termination Date. The Holdback will be retained in an account owned by the
Company and will continue to be subject to the terms and conditions of the
Deferred Bonus Plan as modified by this Deed. In each instance when the Deferred
Bonus Plan is split into a portion to be transferred to Executive and a portion
to be retained by the Company (i.e., the initial split into the Holdback and the
Initial Installment as provided in subparagraph (a) above and upon the release
of a portion of the Holdback on June 30, 2008 under subparagraph (a)(ii) above),
the Deferred Bonus Plan will be split into accounts in a manner which ensures
that the sums retained by the Company are invested in a manner consistent with
prevailing arrangements as between the Executive and the Company as at the
Effective Date.
     c. Except as otherwise expressly set forth in this paragraph 4, Executive
acknowledge that he is not entitled to any additional amounts under the Deferred
Bonus Plan.
5. Bonuses. Executive will remain eligible for the following bonuses. If the
applicable performance targets are not achieved, no payments will be made under
either bonus program.
     a. One-Time Performance-Based Bonus. If FIL achieves certain revenue and
EPS growth targets for 2007 fiscal year, Executive will be eligible to receive a
one time payment of US$250,000 (the “One-Time Bonus”).
     b. First Quarter 2008 Bonus. If FIL achieves certain EPS growth targets for
the quarter ending June 30, 2007, Executive will be eligible to receive a bonus
of up to 150% of his base salary for the quarter depending on actual EPS growth
(the “Quarterly Bonus”).
The Company will pay Executive the One-Time Bonus and the Quarterly Bonus, when
and if earned, in accordance with the Company’s usual practices. Executive
acknowledges that he is not entitled to any additional bonuses in his capacity
as an employee of FIL, the Company, Flextronics Singapore, or as a director of
any subsidiary of FIL.
6. Releases.
     a. General Release by Executive of Employment-Related Matters. In
consideration for the covenants and release set forth in this Deed, Executive on
his own behalf and on the behalf his heirs, executors, administrators,
successors, attorneys, insurers, and assigns shall release and

3



--------------------------------------------------------------------------------



 



FLEXTRONICS CONFIDENTIAL
discharge each of the Company, Flextronics Singapore, FIL or any of their
respective affiliates (collectively referred to as the “Flextronics Group”) and
any predecessor divisions or entities, their respective past and present
officers, directors, shareholders, partners, attorneys, agents, employees, and
their respective insurance companies, successors and assigns (hereinafter
“Flextronics Releasees”), from any and all claims, of any and every kind, nature
and character, known and unknown, suspected and unsuspected, including any and
all claims for attorneys’ fees and costs which Executive either may now have, or
has ever had, against the Flextronics Releasees, which arise in whole or in part
from Executive’s employment relationship with the Company or Flextronics
Singapore, the termination of that relationship, any other employment-related
dealings of any kind between Executive and the Flextronics Group and/or any past
or present officer, director, agent or employees of the Flextronics Group and/or
with respect to any other obligation (contractual or otherwise), event, matter,
claim, damages or injury arising prior to the execution of this Deed by all
parties, other than claims for indemnification which may exist or arise for
matters arising on or prior to the Effective Date.
This release covers, but is not limited to: any and all claims, rights, demands,
and causes of action for wrongful termination, intentional or negligent
infliction of emotional distress, defamation, breach of any employment contract
or employment agreement, breach of the covenant of good faith and fair dealing,
claim for reinstatement or rehire, failure to pay wages, commissions, benefits,
paid time off (PTO), severance or other compensation of any sort,
discrimination, right to paid or unpaid leave, and/or violation of any and all
statutes, rules, regulations or ordinances whether state, federal or local.
Nothing in this release shall affect Executive’s right, if any, to obtain
unemployment benefits or any obligation set forth in this Deed. This release
does not extend to any of the obligations of the Company or Flextronics
Singapore arising out of this Deed.
     b. No Legal Action. Executive represents that he has not filed a legal
action with any local, state or federal agency or court relating in any manner
to any claim released herein, and that if any such governmental agency or court
assumes jurisdiction of any complaint or charge against Flextronics Releasees on
behalf of Executive, relative to any claim released herein, he will request such
agency or court to withdraw from the matter.
7. Confidentiality.
     a. Restrictions on Use and Disclosure of Confidential Information.
Executive acknowledges and agrees that he will remain bound by the
confidentiality obligations set forth in the Service Agreement dated as of
November 30, 2000 by and between Executive and FIL (the “Services Agreement”).
Executive further acknowledges that the confidentiality, non-solicitation and
non-compete clauses in this Deed and the Services Agreement with Flextronics are
intended to be read together. Should the terms of the Services Agreement differ
from the terms of this Deed, the provisions of this Deed shall prevail.
Executive agrees that any original works of authorship, products, software,
and/or applications that Executive created or developed for the Flextronics
Group while in the employ of FIL, the Company or Flextronics Singapore is the
sole property of the Flextronics Group. Executive further acknowledges and
agrees that Executive shall not, without the prior written consent of the

4



--------------------------------------------------------------------------------



 



FLEXTRONICS CONFIDENTIAL
Chief Executive Officer of FIL, disclose or use for any purpose (except in
furtherance of the business of the Flextronics Group) any Confidential
Information (as herein defined and as described in the Services Agreement) of
the Flextronics Group.
     b. Scope of Confidential Information. Confidential Information shall mean
any and all proprietary or confidential information of the Flextronics Group or
any of its vendors or customers, whether or not developed by Executive,
including without limitation the following:
          (i) Any and all technical information, including, without limitation,
product data and specifications, know-how, formulae, source code, or other
software information, test results, processes, inventions, research projects or
product development.
          (ii) Any and all business information, including, without limitation,
cost information, profits, profit margins, sales information, costs, overhead,
accounting and unpublished financial information, business plans, markets,
marketing methods, vendor or customer lists, including without limitation, a
vendor’s or customer’s specific needs, advertising and operating strategies.
          (iii) Any and all employee information, including, without limitation,
salaries, and specific strengths, weaknesses and skills of employees of the
Flextronics Group.
8. Non-Solicitation and Non-Competition. For a period of two years after the
Employment Termination Date (the “Non-Solicitation/Non-Competition Period”),
Executive agrees as follows:
     a. Non-Solicitation of Employees. Executive understands and agrees that the
relationship between Flextronics and each of its employees constitutes a
valuable asset of Flextronics, that information related to employee’s skills and
compensation is kept confidential, and may not be disclosed or converted for the
use of Executive or any third party for any reason whatsoever. Accordingly,
Executive shall not, directly or indirectly, on behalf of Executive or any third
party, solicit any key employee or employee holding an executive position to
terminate his or her employment relationship with the Company, Flextronics
Singapore, FIL or its or their affiliates, so as not to harm the stability of
the workforce of the companies.
     b. Non-Competition. Executive understands and agrees that the relationship
between Flextronics and each of its customers and vendors constitutes a valuable
asset of Flextronics, that information related to customers is kept confidential
and may not be disclosed or converted for the use of Executive or any third
party for any reason whatsoever. Accordingly, Executive shall not, directly or
indirectly, on behalf of Executive or any third party, solicit any customer or
vendor with whom the Executive has direct and material contact with during the
course of his employment, to conduct any business with such customer that is the
same as or similar to, or is otherwise competitive with, the business of
Flextronics or to terminate such vendor’s or customer’s business relationship
with Flextronics. In addition, Executive shall not, without the written consent
of the Chief Executive Officer of FIL, directly or indirectly, individually or
in any other capacity whatsoever, other than for the Company, Flextronics
Singapore, FIL or any of its or their affiliates be employed by, or provide
services to, or serve as a consultant, agent,

5



--------------------------------------------------------------------------------



 



FLEXTRONICS CONFIDENTIAL
independent contractor, partner, officer or director of, or own any equity
interests in, or participate in the ownership, management, operation or control
of, or be connected in any similar manner with, any Competitive Business. As
used herein, the term “Competitive Business” means any company or business that
(either directly or through a subsidiary) is engaged in any of the following
activities, to the extent that such activity is substantially similar to or
competitive with any business activity conducted or under development by the
Company, Flextronics Singapore, FIL or its or their affiliates in which the
Executive was directly involved in during the course of his employment.
     c. Scope of Non-Competition Agreement. Paragraph 8(b) applies to any
Competitive Business in all countries in which the Company, FIL, or any of its
or their affiliates has engaged in manufacturing, marketing or sales or
otherwise conducted business or selling or marketing efforts at any time until
the Employment Termination Date. Executive acknowledges that the scope and
period of restrictions and the geographical area to which the restriction
imposed in this subparagraph shall apply are fair and reasonable and are
reasonably required for the protection of the Company and FIL and that
subparagraph 8(b) of this Deed accurately describes the business to which the
restrictions are intended to apply.
     d. It is the desire and intent of the parties that the provisions of this
paragraph 8 shall be enforced to the fullest extent permissible under applicable
law. If any particular provision or portion of this paragraph 8 shall be
adjudicated to be invalid or unenforceable, this Deed shall be deemed amended to
revise those provisions or portions to the minimum extent necessary to render
them enforceable. Such amendment shall apply only with respect to the operation
of this paragraph 8 in the particular jurisdiction in which such adjudication
was made.
     e. Executive acknowledges that any breach of the covenants of this
paragraph 8 will result in immediate and irreparable injury to the Company, FIL
or any of its or their affiliates and, accordingly, consents to the application
of injunctive relief and such other equitable remedies for the benefit of the
Company, FIL or any of its or their affiliates as may be appropriate in the
event such a breach occurs or is threatened. The foregoing remedies shall be in
addition to all other legal remedies to which the Company, FIL, or any of its or
their affiliates may be entitled hereunder, including, without limitation,
monetary damages and the amounts described in paragraph 4 above.
     f. If Executive desires to engage in an activity which he believes may be
in conflict with his obligations under this paragraph 8, then Executive may
request a written waiver from FIL by contacting the Chief Executive Officer of
FIL.
9. Miscellaneous
     a. Representation by Counsel. Executive hereby represents that this Deed
has been carefully and fully read and is voluntarily executed. Executive
represents that he has had adequate opportunity to ask any questions about the
Deed. Executive also understands that the Company and its representatives are
not attempting to give Executive tax advice and has strongly advised Executive
to seek advice from his own tax adviser and counsel of his own choosing.
Executive agrees to waive and release the Company, its agents and attorneys from
any claims

6



--------------------------------------------------------------------------------



 



FLEXTRONICS CONFIDENTIAL
and liabilities in connection with the design and implementation of the Deed and
any personal tax consequences to Executive.
     b. Governing Law; Dispute Resolution; Severability. Any disputes concerning
or related to this Deed will be resolved pursuant to final and binding
arbitration in Singapore, before an experienced employment arbitrator selected
in accordance with the Arbitration Rules of the Singapore International
Arbitration Centre, applying Singapore law (other than Singapore principles of
conflicts of law). Arbitration in this manner shall be the exclusive remedy for
any such dispute. Each party will pay the fees of their respective attorneys and
the expenses of their witnesses and any other expenses connected with the
arbitration and will share equally all other costs of the arbitration. The
arbitrator’s decision or award will be fully enforceable and subject to an entry
of judgment by a court of competent jurisdiction. If any provision of this Deed
is determined to be unenforceable, the remaining provisions shall nonetheless be
given effect. This Deed shall be construed in accordance with the laws of
Singapore without regard to conflict of law rules.
     c. Entire Agreement. This Deed sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties pertaining to any subject matter contained in
this Deed, except that the Share Option and Incentive Plans, Deferred Bonus Plan
and Services Agreement as defined in paragraphs 3, 4 and 7 of this Deed,
respectively, shall remain in full force and effect, except as modified by this
Deed. Any amendments or modifications to this Deed must be made in writing and
signed by both parties.
     c. Notices. All notices required or permitted under this Deed will be in
writing and will be deemed received (a) when delivered personally; (b) when sent
by confirmed facsimile; (c) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or (d) one (1) day
after deposit with a commercial overnight carrier. All communications will be
sent to the addresses as may be designated by a party by giving written notice
to the other party pursuant to this subparagraph.
     d. Counterparts. This Deed may be signed in counterparts. A copy of a
signature shall have the full force and effect as an original signature.
[Remainder of this page intentionally left blank]

7



--------------------------------------------------------------------------------



 



FLEXTRONICS CONFIDENTIAL
IN WITNESS WHEREOF, this Deed has been entered into the day and year first above
written.
Signed, sealed and delivered by:
BOON HENG (PETER) TAN
in the presence of:

     
/s/ Peter Tan
 
Name: Peter Tan
   
NRIC No./Passport No.:
   
 
   
The Official Seal of
   
 
   
FLEXTRONICS INTERNATIONAL LTD.
   
 
   
was hereunto affixed in the presence of:
   
 
   
/s/ Thomas Smach
 
   
 
   
The Common Seal of
   
 
   
FLEXTRONICS INTERNATIONAL ASIA-PACIFIC LTD.
was hereunto affixed in the presence of:
   
 
   
/s/ Manny Marimuthu
 
Director
   
 
   
/s/ Tommy Lo
 
Director/Secretary
   
 
   
The Common Seal of
   
 
   
FLEXTRONICS TECHNOLOGY (SINGAPORE) PTE LTD
was hereunto affixed in the presence of:
   
 
   
/s/ Manny Marimuthu
 
Director
   
 
   
/s/ Bernard Liew Jin Yang
 
Director/Secretary
   

8



--------------------------------------------------------------------------------



 



Exhibit A
Peter Tan — Closing Statement
Employment Termination Date: June 30, 2007

                                                                      Option  
Grant   Plan/     Exercise     Shares     Shares     Shares     Vesting    
Total     Last Date   Number   Date   Type     Price     Granted     Exercised  
  Exercisable     Stop Date     Price     To Exercise  
008785
  12/20/2000   1993/ISO   $ 23.1875       15,000       0       15,000      
6/30/2007     $ 347,812.50       12/20/2010  
010343
  6/15/2001   1993/NQ   $ 21.7600       3,672       0       3,672      
6/30/2007     $ 79,902.72       6/15/2011  
010344
  6/15/2001   1993/NQ   $ 21.7600       11,328       0       11,328      
6/30/2007     $ 246,497.28       6/15/2011  
012248
  7/6/2001   1993/NQ   $ 23.0200       109       0       109       6/30/2007    
$ 2,509.18       7/6/2011  
012249
  7/6/2001   1993/NQ   $ 23.0200       641       0       641       6/30/2007    
$ 14,755.82       7/6/2011  
019108
  7/1/2002   2002/NQ   $ 5.8800       100,000       100,000       0      
6/30/2007     $ 0.00       N/A  
021598
  7/1/2003   2002/NQ   $ 10.3400       50,000       0       48,958      
6/30/2007     $ 506,225.72       9/30/2007  
017873
  1/9/2004   2002/NQ   $ 16.5700       125,000       0       125,000      
6/30/2007     $ 2,071,250.00       1/9/2014  
023613
  9/28/2004   2001/NQ   $ 13.1800       100,000       0       100,000      
6/30/2007     $ 1,318,000.00       9/28/2014  
024635
  10/29/2004   2001/NQ   $ 12.0500       150,000       0       100,000      
6/30/2007     $ 1,205,000.00       9/30/2007  
026807
  5/13/2005   2001/NQ   $ 12.3700       250,000       0       250,000      
6/30/2007     $ 3,092,500.00       9/30/2007  
 
                                                           
 
      TOTALS             805,750       100,000       654,708             $
8,884,453.22          
 
                                                           

9